Citation Nr: 0904060	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-22 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the benefits sought 
on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Reasons for Remand:  To afford the veteran VA examinations 
and to provide him with proper notice 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In an August 2004 statement, the veteran alleges that he has 
hearing loss and tinnitus due to acoustic trauma during 
service.  The veteran contended that following boot camp he 
was assigned to one of 105 artillery cannons as a cannon 
cocker without ear protection.  In his July 2006 substantive 
appeal, the veteran added that the only loud noises he was 
exposed to were from artillery while in the service and that 
his hearing loss and tinnitus did not begin until many years 
following service.  

The veteran's service treatment records were absent for 
complaints, treatment, or diagnoses of hearing loss or 
tinnitus.  However, the veteran's service personnel records 
reflected that from September to October 1956, he was in 
individual combat training and from October 24 to 25, 1956, 
he was assigned the military occupational specialty (MOS) of 
field artillery battery man.  Thereafter, his MOS was changed 
to field radio operator.  As such, the veteran's service 
records reflected that he was exposed to artillery noise 
during service.  

The current medical evidence of record showed that the 
veteran was found to have mild to moderately severe 
sensorineural hearing loss in an October 2003 VA treatment 
record.  The veteran reported a history of noise exposure and 
periodic tinnitus.  Thus, it appears that the veteran 
currently has hearing loss and subjective tinnitus.

The Board notes that the veteran has not had VA examinations 
for his claims for hearing loss and tinnitus.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is needed for 
the aforementioned claims because there is evidence of in-
service acoustic trauma (an injury) based on his service 
records, evidence of a current disabilities, and an 
indication that hearing loss and tinnitus might be related to 
noise exposure in service.  The Board also notes that the 
absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 
3.385) is not always fatal to a service connection claim.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Nevertheless, the evidence of record does not 
include a medical opinion addressing whether the veteran had 
bilateral hearing loss that is related to his military 
service.  Therefore, the Board finds that a VA examination is 
necessary to determine the nature and etiology of any 
bilateral hearing loss and tinnitus that may be present.  
38 C.F.R. § 3.159(c)(4).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that "upon receipt of an application for a 
service- connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  The veteran should be 
provided with this notice on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the veteran 
with the Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) notice information 
for his claims for bilateral hearing loss 
and tinnitus.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hearing loss and tinnitus 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed, 
including the Maryland CNC test and a 
puretone audiometry test.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the veteran's service treatment records 
and post service medical records.  If the 
veteran is found to currently have 
tinnitus or hearing loss by VA standards 
pursuant to 38 C.F.R. § 3.385, the 
examiner should comment as to the 
likelihood (likely, unlikely, or at least 
as likely as not) any hearing loss or 
tinnitus is causally or etiologically 
related to his exposure to artillery noise 
during service, or is otherwise related to 
service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




